DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is responsive to applicant's amendment and remarks received on 08/26/2022. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fonk et al. (WO 2019083655 A1).

Regarding claim 1, Fonk discloses an impact indicator (fig. 1 indicator 10), comprising: 
a micro-sensor (figs. 1A-1B detection assembly 14; [0033] impact indicator 10 comprises a housing 12 having a detection assembly 14 disposed) having: 
a mass element (fig. 1B mass member 30) movable from a first position to a second position in response to receipt by the mass element of an impact event ([0035] and [0038] Figures 2A and 2B are diagrams illustrating respective front and rear views of indicator 10 illustrated in Figures 1A and IB in an activated state. In the embodiment illustrated in Figures 2A and 2B, indicator 10 and/or housing 12 has been subjected to an impact and/or acceleration event in a direction corresponding to direction 16 of a level and/or magnitude to overcome the bias force of spring members 40 and 42 and thereby cause mass member 30 to move from non-activated position 50 (i.e. “first position”) to an activated position 96 (i.e. “second position”).); and 
detection circuitry (fig. 8 switch circuitry 81) changeable from a first state to a second state in response to movement of the mass element from the first position to the second position ([0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79).), the detection circuitry prevented from returning to the first state in response to changing to the second state ([0042 Thus, in response to movement of mass member 30 from activated position 96 to activated position 116, leaf springs 56 and 58 are biased in a same direction (e.g., toward wall 90 of mass member 30) and ends 68, 70, 80 and 82 of respective leaf springs 56 and 58 are located within seats 120 and 122, respectively, to prevent or substantially prevent leaf springs 56 and 58 to returning to seat 62, 64, 74 or 76, thereby further preventing or substantially preventing mass member 30 from returning (in a maintained durational state) to non- activated position 50 after being in an activated state. [0059] as described further in connection with Figures 1-7, once indicator 10 has been subject to an impact condition of a sufficient magnitude to move mass member away from position 50, spring members 40 and 42 maintain mass member 30 in either position 96 or 116, thereby maintaining switch elements 170 and/or 172 in engagement with respective contacts 182 and 184.); 
a radio-frequency identification (RFID) module (fig. 8 RFID module 84) coupled to the detection circuitry (fig. 8 switch circuitry 81), wherein the RFID module is outputs a value indicating that the mass element is in the second position ([0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79). Wireless communications module 83 is configured to wirelessly communicate information associated with a state of switch circuitry 81 indicating the activation state of indicator 10 (e.g., based on an open or closed circuit state of circuitry 81). For example, in one embodiment, wireless communications module 83 includes an RFID module 84.); and 
an activator element (fig. 1B springs 40, 42) maintaining the mass element in the first position until removal of the activator element from the micro-sensor ([0036] In the embodiment illustrated in Figure IB, spring members 40 and 42 bias mass member 30 to the non-activated position 50 (i.e. “first position”). [0037] It should be understood that mass member 30 may be otherwise formed and/or spring members 40 and 42 may be otherwise configured and/or positioned relative to mass member 30 to retain and/or bias mass member 30 to the non-activated position 50.).

Regarding claim 7, Fonk discloses the impact indicator of claim 1, wherein the activator element includes: a first portion disposed proximate the mass element; and a second portion positioned to receive a force applied thereto to displace the first portion from being located proximate the mass element (figs. 1A-1B; [0037] the springs member 40, 42 each extend laterally across a medial portion of mass member 30 between opposing arcuately formed walls 88 and 90 of mass member 30.).

Regarding claim 13, Fonk discloses an impact indicator (fig. 1 impact indicator 10), comprising: 
a micro-sensor (figs. 1A-1B detection assembly 14; [0033] impact indicator 10 comprises a housing 12 having a detection assembly 14 disposed) activatable in response to receipt by the micro-sensor of an impact event (fig. 8; [0031] and [0043] The indicator also includes switch circuitry and a radio-frequency identification (RFID) module coupled to the switch circuitry. Responsive to detecting the acceleration event, the detection assembly causes a change in the switch circuitry, wherein the change in the switch circuitry causes a change in a value output by the RFID module when activated. The indicator also includes logic configured to blockchain data output by the indicator. Embodiments of the present disclosure enable impact and/or acceleration event detection using little or no internal power supply. For example, in some embodiments, a mechanical- based switch mechanism closes or opens switch circuitry in response to detecting an impact or acceleration event. The RFID module can detect the state of the switch circuitry and emit or output a particular value based on whether the switch circuitry is in a closed or open condition. [0033] detection assembly 14 is configured to detect and indicate impact or acceleration events), the micro-sensor including detection circuitry (fig. 8 switch circuitry 81) configured to change from a first state to a second state in response to the activation of the micro-sensor ([0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79).), the detection circuitry prevented from returning to the first state in response to the activation ([0042 Thus, in response to movement of mass member 30 from activated position 96 to activated position 116, leaf springs 56 and 58 are biased in a same direction (e.g., toward wall 90 of mass member 30) and ends 68, 70, 80 and 82 of respective leaf springs 56 and 58 are located within seats 120 and 122, respectively, to prevent or substantially prevent leaf springs 56 and 58 to returning to seat 62, 64, 74 or 76, thereby further preventing or substantially preventing mass member 30 from returning (in a maintained durational state) to non- activated position 50 after being in an activated state. [0059] as described further in connection with Figures 1-7, once indicator 10 has been subject to an impact condition of a sufficient magnitude to move mass member away from position 50, spring members 40 and 42 maintain mass member 30 in either position 96 or 116, thereby maintaining switch elements 170 and/or 172 in engagement with respective contacts 182 and 184.); 
a radio-frequency identification (RFID) module (fig. 8 RFID module 84)  coupled to the detection circuitry (fig. 8 switch circuitry 81), wherein the RFID module outputs a value indicating that the micro-sensor has been activated ([0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79). Wireless communications module 83 is configured to wirelessly communicate information associated with a state of switch circuitry 81 indicating the activation state of indicator 10 (e.g., based on an open or closed circuit state of circuitry 81). For example, in one embodiment, wireless communications module 83 includes an RFID module 84.); and 
an activator element (fig. 1B springs 40, 42) maintaining the micro-sensor in a non-reactive state until removal of the activator element from the micro-sensor ([0036] In the embodiment illustrated in Figure IB, spring members 40 and 42 bias mass member 30 to the non-activated position 50 (i.e. “non-reactive state”). [0037] It should be understood that mass member 30 may be otherwise formed and/or spring members 40 and 42 may be otherwise configured and/or positioned relative to mass member 30 to retain and/or bias mass member 30 to the non-activated position 50.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fonk et al. (WO 2019083655 A1) as applied to claim 1 or 13 above, further in view of Kranz et al. (US 20060220803 A1).

Regarding claim 2, Fonk discloses the impact indicator of claim 1, but does not expressly disclose wherein the micro-sensor includes a substrate having the mass element movably coupled thereto, and wherein the activator element is removably coupled to the substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor includes a substrate having the mass element movably coupled thereto, and wherein the activator element is removably coupled to the substrate (fig. 1; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a substrate having the mass element movably coupled thereto, and wherein the activator element is removably coupled to the substrate as taught by Kranz in the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Regarding claim 3, Fonk in view of Kranz discloses the impact indicator of claim 2, wherein the activator element extends through an opening formed in the mass element (Fonk [0037] Ends 68 and 80 of leaf spring 56 are located in seats 62 and 80, and ends 70 and 82 of leaf spring 58 are located in respective seats 64 and 76, such that leaf springs 56 and 58 have convex surfaces facing each other. Thus, in the illustrated embodiment, leaf springs 56 and 58 are biased towards each other. In the embodiment illustrated in Figure IB, leaf springs 56 and 58 each extend laterally across a medial portion of mass member 30 between opposing arcuately formed walls 88 and 90 of mass member 30.).

Regarding claim 4, Fonk discloses the impact indicator of claim 1, but does not expressly disclose wherein the micro-sensor is formed on a wafer substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a wafer substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate. [0032]-[0033] the mass 24 is formed on a silicon-on-insulator ("SOI") wafer 26).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a wafer substrate as taught by Kranz in the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Regarding claim 5, Fonk discloses the impact indicator of claim 1, but does not expressly disclose wherein the micro-sensor is formed on a liquid crystal display (LCD) panel substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a liquid crystal display (LCD) panel substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a liquid crystal display (LCD) panel substrate as suggested by Kranz coupled to the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Regarding claim 6, Fonk discloses the impact indicator of claim 1, but does not expressly disclose wherein the micro-sensor is formed on a roll-to-roll (R2R) substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a roll-to-roll (R2R) substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a roll-to-roll (R2R) substrate as suggested by Kranz coupled to the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Regarding claim 14, Fonk discloses the impact indicator of claim 13, but does not expressly disclose wherein the micro-sensor is formed on a wafer substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a wafer substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate. [0032]-[0033] the mass 24 is formed on a silicon-on-insulator ("SOI") wafer 26).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a wafer substrate as taught by Kranz coupled to the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Regarding claim 15, Fonk discloses the impact indicator of claim 13, but does not expressly wherein the micro-sensor is formed on a liquid crystal display (LCD) panel substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a liquid crystal display (LCD) panel substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a liquid crystal display (LCD) panel substrate as suggested by Kranz coupled to the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonk et al. (WO 2019083655 A1) in view of Amin et al. (US 20080202258 A1).

Regarding claim 8, Fonk discloses an impact indicator (fig 1A impact indicator 10), comprising: 
a communications module inlay (fig. 8 communications module 83 includes an RFID module 84) configured to communicate an actuation status of the indicator ([0031] and [0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79). Wireless communications module 83 is configured to wirelessly communicate information associated with a state of switch circuitry 81 indicating the activation state of indicator 10 (e.g., based on an open or closed circuit state of circuitry 81). For example, in one embodiment, wireless communications module 83 includes an RFID module 84.); 
a micro-sensor (figs. 1A-1B detection assembly 14; [0033] impact indicator 10 comprises a housing 12 having a detection assembly 14 disposed) communicatively coupled to the communications module inlay for detecting an impact event (fig. 8; [0031] The indicator also includes switch circuitry and a radio-frequency identification (RFID) module coupled to the switch circuitry. Responsive to detecting the acceleration event, the detection assembly causes a change in the switch circuitry, wherein the change in the switch circuitry causes a change in a value output by the RFID module when activated. The indicator also includes logic configured to blockchain data output by the indicator. Embodiments of the present disclosure enable impact and/or acceleration event detection using little or no internal power supply. For example, in some embodiments, a mechanical- based switch mechanism closes or opens switch circuitry in response to detecting an impact or acceleration event. The RFID module can detect the state of the switch circuitry and emit or output a particular value based on whether the switch circuitry is in a closed or open condition. [0033] detection assembly 14 is configured to detect and indicate impact or acceleration events), the micro-sensor having irreversible detection circuitry (fig. 8 switch circuitry 81) configured to detect the actuation status ([0042] Thus, in response to movement of mass member 30 from activated position 96 to activated position 116, leaf springs 56 and 58 are biased in a same direction (e.g., toward wall 90 of mass member 30) and ends 68, 70, 80 and 82 of respective leaf springs 56 and 58 are located within seats 120 and 122, respectively, to prevent or substantially prevent leaf springs 56 and 58 to returning to seat 62, 64, 74 or 76, thereby further preventing or substantially preventing mass member 30 from returning (in a maintained durational state) to non- activated position 50 after being in an activated state. [0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79). [0059] as described further in connection with Figures 1-7, once indicator 10 has been subject to an impact condition of a sufficient magnitude to move mass member away from position 50, spring members 40 and 42 maintain mass member 30 in either position 96 or 116, thereby maintaining switch elements 170 and/or 172 in engagement with respective contacts 182 and 184.); and 
an activator element (fig. 1B springs 40, 42) configured to maintain the micro-sensor in a non-reactive state until removal of the activator element from the micro-sensor ([0036] In the embodiment illustrated in Figure IB, spring members 40 and 42 bias mass member 30 to the non-activated position 50 (i.e. “non-reactive state”). [0037] It should be understood that mass member 30 may be otherwise formed and/or spring members 40 and 42 may be otherwise configured and/or positioned relative to mass member 30 to retain and/or bias mass member 30 to the non-activated position 50.).
Fonk does not expressly disclose a substrate.
Amin, from a similar field of endeavor, teaches a substrate (fig. 4 substrate 402; [0059]-[0060] a RFID transponder 410 may be positioned on a substrate 402, or the RID transponder 410 may be formed on another substrate 412 that may be joined to the substrate 402 to form a packaged sensor. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a substrate as taught by Amin in the impact indicator taught by Fonk in order to monitor shock (as suggested in [0004] of Amin).

Regarding claim 19, Fonk discloses the impact indicator of claim 13, but does not expressly disclose wherein the micro-sensor includes a mass element coupled to at least one beam element, the beam element configured to fracture in response to the micro-sensor experiencing the impact event.
Amin, from a similar field of endeavor, teaches micro-sensor includes a mass element (fig. 2; [0044]-[0049] shock sensor 200 includes masses 210, 210’, 210”) coupled to at least one beam element (fig. 2 flexures 206, 206’, 206”), the beam element configured to fracture in response to the micro-sensor experiencing the impact event ([0044] FIG. 2 is a schematic top view diagram illustrating an exemplary MEMS shock sensor 200 according to an additional embodiment. The shock sensor 200 includes a first array 202 of electrically conductive cantilever flexures 206-206''', a second array 204 of electrically conductive cantilever flexures 208-208''', and a multiplicity of electrically conductive frangible members 214-214''', each frangible member 214-214''' electrically connecting a flexure 104-104''' from the first array 202 to a flexure 118-118''' from the second array 204. [0045] Each frangible member 214-214''' may be selected from a film, a filament, a wire, or a web. Each frangible member 214-214''' may exhibit a breaking point different from the flexures that it connects. Each frangible member 214-214''' can exhibit a breaking point less than the breaking point of the corresponding flexure 206-206''' of the first array 202 and the corresponding flexure 208-208''' of the second array 204 that it connects.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a mass element coupled to at least one beam element as taught by Amin in the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Amin).

Regarding claim 20, Fonk discloses the impact indicator of claim 13, but does not expressly disclose wherein the detection circuitry is formed on the beam element.
Amin, from a similar field of endeavor, teaches a detection circuitry is formed on the beam element (fig. 2; [0046] the flexures 206, 206’, 206” may be electrically connected via an electrical circuit to a detector 216).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a beam element as taught by Amin in the impact indicator taught by Fonk in order to monitor shock (as suggested in [0004] of Amin).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fonk et al. (WO 2019083655 A1) in view of Amin et al. (US 20080202258 A1) as applied to claim 8 above, further in view of Kranz et al. (US 20060220803 A1).

Regarding claim 12, Fonk in view of Amin discloses the impact indicator of claim 8, but does not expressly disclose wherein the micro-sensor is formed on a wafer substrate.
Kranz, from a similar field of endeavor, teaches a micro-sensor is formed on a wafer substrate (figs. 1-2F; [0030] FIG. 1 illustrates a schematic diagram of one embodiment of the invention. The invention utilizes a micromachined proof mass structure 1 attached to the substrate. [0032]-[0033] the mass 24 is formed on a silicon-on-insulator ("SOI") wafer 26).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a substrate as taught by Kranz in the micro-sensor taught by Fonk in order to monitor shock (as suggested in [0004] of Kranz).

Response to Arguments

Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 

Applicant argues that the prior art of record does not disclose an impact indictor “micro-senor”; however, the examiner respectfully disagrees in view of the teachings of Fonk. Fonk discloses an impact indicator (fig. 1 indicator 10) comprising a micro-sensor (figs. 1A-1B detection assembly 14; [0033] impact indicator 10 comprises a housing 12 having a detection assembly 14 disposed). Applicant further argues that the specification teaches “Micro-sensor 20 is a micro-mechanical and/or micro-electronic device (e.g., a_microscopic device or system (e.g., generally having micrometer-sized components with an overall size generally measured in square millimeters)) for detecting an impact/acceleration event”; however, an Examiner may use broadest reasonable interpretation in rejection of applicant’s claimed invention, MPEP 2111 states, “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” Furthermore, the above definition does not specify a particular size of the of the claimed “micro-sensor”, it only states that “with an overall size generally measured in square millimeters”. Also any object, including detection assembly 14 taught by Fonk, may be measure in square millimeters. Therefore, applicant’s arguments are deemed not persuasive.

Applicant argues that the prior art of record does not disclose “an activator element maintaining the mass element in the first position until removal of the activator element from the micro-sensor”; however, the examiner respectfully disagrees in view of the teachings of Fonk. Fonk teaches  an activator element (fig. 1B springs 40, 42) maintaining the mass element in the first position until removal of the activator element from the micro-sensor ([0036] In the embodiment illustrated in Figure IB, spring members 40 and 42 bias mass member 30 to the non-activated position 50 (i.e. “first position”). [0037] It should be understood that mass member 30 may be otherwise formed and/or spring members 40 and 42 may be otherwise configured and/or positioned relative to mass member 30 to retain and/or bias mass member 30 to the non-activated position 50.). Therefore, in view of the above teaches of Fonk, the mass member 30 cannot be maintained in a first position if the springs 40, 42 are removed because the springs 40, 42 bias mass member 30 to the non-activated position 50 (i.e. “first position”) . Therefore, applicant’s arguments are deemed not persuasive. 

Applicant argues that the “However, the Fonk device already monitors shock without any need for any element or substrate of Amin. Thus the Examiner fails to make a prima facie rejection of Claim 8 at least because the Examiner fails to provide any articulated reasoning with some rational underpinning to support the proposed modification of the Fonk device with the purported teaching of Amin as asserted by the Examiner”; however the examiner disagrees. Fonk discloses a communications module inlay (fig. 8 communications module 83 includes an RFID module 84) configured to communicate an actuation status of the indicator ([0031] and [0043] In Figure 8, indicator 10 includes a mechanical switching mechanism 79, switch circuitry 81, and a wireless communications module 83 coupled to switch circuitry 81. Mechanical switching mechanism 79 may be any mechanical device used to cause a state change in switch circuitry 81. For example, in some embodiments, mechanism 79 may comprise mass member 30. In such an embodiment (as will be described in greater detail below), movement of mass member 30 may cause a state change in switch circuitry 81 (e.g., changing from an open circuit condition to a closed circuit condition, or vice versa). Switch circuitry 81 may comprise one or more switch elements, contacts, and or circuits that are responsive to movement of mass member 30 (or other type of mechanical switching mechanism 79). Wireless communications module 83 is configured to wirelessly communicate information associated with a state of switch circuitry 81 indicating the activation state of indicator 10 (e.g., based on an open or closed circuit state of circuitry 81). For example, in one embodiment, wireless communications module 83 includes an RFID module 84.). However, Fonk does not expressly disclose a substrate having the communication inlay. Amin, from a similar field of endeavor, teaches a substrate having a communication inlay (fig. 4 substrate 402; [0059]-[0060] a RFID transponder 410 (e.g. “communication inlay”) may be positioned on a substrate 402, or the RID transponder 410 may be formed on another substrate 412 that may be joined to the substrate 402 to form a packaged sensor. ). Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a substrate as taught by Amin in the impact indicator taught by Fonk in order to monitor shock (as suggested in [0004]-[0006] and [0059]-[0060] of Amin).

Allowable Subject Matter

Claims 9-11 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        




							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684